Citation Nr: 0215086	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  01-02 535A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the veteran has submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a nervous condition.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Associate Counsel


INTRODUCTION

The veteran was in active service from February 1957 to 
January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.


REMAND

In March 2002, the RO received correspondence from the 
veteran, which detailed that he waived his right to an in-
person hearing with a member of the Board and desired a 
videoconference hearing at the RO.  In this correspondence, 
the veteran included a new mailing address in Lakeland, 
Florida.  In April 2002, the RO mailed the veteran a hearing 
notification letter at an address in Plant City, Florida.  
The veteran did not report to the hearing scheduled for May 
21, 2002. 

The Board is returning the case to the RO so that a hearing 
may be scheduled, as requested by the appellant in March 
2002.  See 38 C.F.R. § 20.702 (e) (2001).

The case is REMANDED to the RO for the following action:

1.  The RO should schedule the appellant 
for a videoconference hearing before the 
Board, as requested in his correspondence 
received by the RO in March 2002.  The RO 
should mail notification of the scheduled 
hearing to the new mailing address 
provided by the veteran in the March 2002 
correspondence, or to his latest address 
of record if there is a later address. 

The purpose of this remand is to comply with the governing 
adjudicative procedures.  The Board intimates no opinion as 
to the ultimate outcome of this case. The appellant need take 
no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).
This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




